74 N.Y.2d 916 (1989)
The People of the State of New York ex rel. Michael Dennard, Appellant,
v.
Andrew P. Meloni, as Monroe County Sheriff, et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 31, 1989.
Decided November 21, 1989.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see, People ex rel. Wilder v Markley, 26 N.Y.2d 648). Motion for assignment of counsel dismissed as academic.